Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1, 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8-10 are directed to an abstract idea of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, and a machine (system) which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim is analyzed to determine whether it is directed to a judicial exception. Claims 1, 8-10 incorporates the steps of receiving a request from a first user 



Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 

-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims are directed to receiving request to add funds, receiving schedule data, receiving a selection to participate, receiving a competitor, receiving a wager amount, and receiving a point spread from a user, generating a first and second contest, associating the first and second contest to each other, and awarding the calculated monetary by automatically transferring the winnings to the first or second user’s account.
These limitations do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. The claimed limitations do not improve the function of a computer. There is no application or use of a particular machine. The claims do not link the abstract idea to a particular technological environment. The claim generally links the use of the judicial exception to a particular technology environment or field of use. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.

Although the claim indicates a peer to peer network forum to publish the contest, there is no element that amounts to significantly more than the exception. The claim limitations merely suggest a use of a computer in light of the specification. Publishing information on a peer to peer network is a general use of a computer of receiving or transmitting data over a network. The courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data is well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network.
The limitation of receiving request to add funds to accounts associated with the users and awarding the calculated monetary by automatically transferring the winnings to the first or second user’s account recite the abstract idea of managing a wagering 
Each of the dependent claims 8-10 further describe the method of organizing human activity and thus fails to incorporate any elements, or combination of elements, that is sufficient to ensure that the claim amounts to significantly more than the exception. Claim 8 is directed to defining the point spread or line via an interactive visual slider which describes a use of a generic computer to electrically input and electronically display the point spread. Claims 9-10 are directed to defining the minimum and maximum point spread or line values, and creating an account for receiving funds. These limitations describe the abstract idea managing human activity of a wagering event according to rules (rules of maximum and minimum values).
Claims 11-12 are similar to claim 1 and are rejected for the same reasons as discussed above.
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No 10,515,516. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 11-12, claim 1 of US 10,515,516 discloses each limitation of claims 1 and 11-12 and additional limitation of: 
receiving a selection from the second user for a second competitor associated with the first competition or event, and upon receiving the selection for the first competitor or second competitor, providing a pre-determined spread or line suggestion to the first or second user with respect to the first competitor or the second competitor, wherein the pre-determined spread or line suggestion is based on a third-party market maker's spread or line; and receiving a request to generate a second challenge, contest, or campaign based on the received selected second competitor, received second wagered amount, and received second point spread or line by the second user; upon determining that the first point spread or line is the opposite of the second point spread or line such that the sum total is zero, then automatically providing a notification to the first user to join the second challenge, contest, or campaign or a notification to the second user to join the first challenge, contest, or campaign; tracking one or more activities of the first user and second user with respect to one or more competitions, point spreads or lines, and wagered monetary amounts or tokens of value for each of the first user and second user; and automatically transferring to a financial account of the winning first or second user the calculated monetary amount or token of value, but 

Regarding claim 10, claim 1 of US 10,515,516 discloses the creating an account for the first user for receiving the monetary funds or token of value from the first users (account is created when “automatically transferring to a financial account of the winning first or second user”).

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the details in Figs. 5-25B are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lippert (WO 2017/161015) in view of Morgan (US 2016/0140804) and Paradise (US 8,414,387).

1. Lippert discloses peer to peer competition wagering method, comprising:
receiving a request from a first user to add funds to a first account associated with the first user; receiving a request from a second user to add funds to a second account associated with the second user (Lippert discloses that a payment system I integrated into a the social betting system to transfer funds to a winner; paragraph 63. Lippert also discloses that the user selects a monetary amount to make monetary 
receiving schedule data associated with an event (time/schedule of when the wager will occur, scheduled to end, track real-time events; paragraphs 11, 17, 54, 73); 
receiving a selection from the first user to participate in the event (User selects a bet of an outcome for events such as sporting event, fantasy sports and thus bets on a on team/player winning, or even on particular outcomes; paragraphs 45, 52, 97-99. The bet can also be a bet among the users betting on a competition in which the users participate in the competition/tournament, 70.);
receiving a selection from the first user for a first competitor associated with the event (User selects a bet of an outcome for events such as sporting event, fantasy sports and thus bets on a on team/player winning, or even on particular outcomes; paragraphs 45, 52, 97-99. The bet can also be a bet among the users betting on a competition in which the users participate in the competition/tournament, 70. Therefore a competitor such as other team, player, or user is associated with the competition or event.);
receiving a wagered monetary amount or token of value with respect to the selected first competitor from the first user (paragraphs 51, 63, 81, 100);
receiving a point spread or line with respect to the event from the first user (user can create or modify parameters of the bet including customizing the spread, paragraph 98); and
generating a first contest based on the received first selected competitor, received wagered amount (accept the bet, paragraphs 37, 39, 41, 55-57) and received 
receiving a request from the second user to participate in the first contest (receiving wager request from a second user of a second device, paragraphs 9, 19, 22, 41, 44, 92-95, 100-101);
receiving a selection from the second user for a competitor associated with the event (paragraphs 9, 19, 22, 41, 44, 92-95, 98, 100-101);
receiving outcome or score data with respect to the event (paragraphs 4, 7-9, 13, 19, 45, 52, 97);
determining a winner, loser, or draw between the first user and second user in the first contest based on the received outcome or score data with respect to the event (paragraphs 4, 7-9, 13, 19, 45, 52, 97); and
on the condition that a winner or loser is determined between the first user and the second user, calculating a monetary amount or token of value to be awarded to the winning first user or second user and awarding the calculated monetary amount to the winning first or second user, wherein the awarded monetary amount is deducted from the losing first user’s first account or second user’s second account (See paragraphs 4, 7-9, 13, 19, 37, 41, 52, 63, 97). 

Lippert discloses the claimed invention as discussed above. Lippert also discloses that the bet may bay be shared publicly to other user, for example, newsfeed or other social media feed (paragraph 80).  However, Lippert fails to explicitly teach publishing the first contest within a peer-to-peer network forum.


Lippert also discloses that system includes a payment module to transfer funds from the loser to the winner (paragraphs 37, 41, 63). However, fails to explicitly teach, automatically calculating a monetary amount or token of value to be awarded to the winning first user or second user and the awarded calculated monetary amount is automatically credited or transferred to the winning first user’s first account or second user’s second account. In an analogous art to wagering systems, Paradise discloses a peer to peer wagering system. Paradise discloses each user adds funds to their own account (“previously deposited funds associated with each of the associated corresponding players”, cols. 1:45-47, 4:44-53, 5:2, 5:16-25). Paradise discloses that the system comprises a transactional server that holds the funds in the player’s account when a wager is made, so that the held funds cannot be withdrawn or used for another wager (cols. 1:55-58, 4:20-24, 4:65-5:2). When the game completes, the transactional server transfer the previously secured funds to from on player accounts to another player’s account (cols. 1:45-49, 5:2-19). This ensures that each player has sufficient 

10.    Lippert discloses the method of claim 1, further comprising creating an account for the first user for receiving monetary funds or token of value from the first user (paragraphs 58-60, 63, 81, 92).

11, 12.    Lippert discloses a computer readable medium having computer executable instructions as claimed (see rejection for claim 1 above and paragraphs 43, 59).

Claims 8-9 are  is rejected under 35 U.S.C. 103 as being unpatentable over Lippert (WO 2017/161015) in view of Morgan (US 2016/0140804) and Paradise (US 8,414,387) as applied to claim 1 above, and further in view of Sarker (US 2010/0058249).

8-9.    Lippert discloses the claimed invention as discussed above but fails to teach the point spread or line is defined via an interactive visual slider and a minimum .

Response to Arguments
Applicant’s arguments with respect to claims 1, 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting Rejection
The Terminal Disclaimer filed on 6/22/20 has been disapproved. The rejection is maintained.


The rejections under 35 USC 112 have been withdrawn as necessitated by the amendment.

35 USC 101
Applicant argues that the claim 1 is not an abstract idea because the claims has been amended to incorporate the limitations of, awarding the calculated monetary amount to the winning first or second user, wherein the awarded calculated amount is deducted from the losing first user’s first account or second user’s second account, and wherein the awarded calculated monetary amount is automatically credited or transferred to the winning first user’s first account or second user’s second account.
However the steps are awarding and crediting user a calculated amount of winnings is an abstract idea. The steps of providing user payments for a wagering game is the basic principal of a wagering game. The steps of calculating winning credits and awarding credits is an essential step in managing a wagering game. Steps of managing a wagering game is a step of managing a social activity, which is an abstract idea of organizing human activity.
It assumed that Applicant’s arguments for claim 1 also applies to claims 11-12. However it is noted that that claim 11 fails to claim automatically credited or transferred to the winning first user’s first account or second user’s second account.

Double Patenting. 


Prior Art
New grounds of rejection has been made to address the amended limitation.

Examiner’s Note
The amended limitations are difficult to read. It appears that the clarity is lost when the claim document is scanned. It is suggested that Applicant use a legible font with black color font, when filing the next response. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASSON H YOO/           Primary Examiner, Art Unit 3715